46 So. 3d 1109 (2010)
Carlos ARZOLA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3012.
District Court of Appeal of Florida, Fourth District.
October 27, 2010.
Carey Haughwout, Public Defender, and James W. Mclntire, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm without prejudice to the defendant filing a Rule 3.850 motion.
MAY, DAMOORGIAN and GERBER, JJ., concur.